            Case 1:20-cv-03845-LLS Document 5 Filed 06/25/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GLICKSTEIN; G ASSET
MANAGEMENT,
                          Plaintiffs,
                                                                     20-CV-3845 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
AB InBEV; CARLOS BRITO; CRAIG
KATERBERG; MABEL ZHANG,
                          Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s diversity jurisdiction,

alleging “loss of compensation from intellectual property usage.” By order dated June 4, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
            Case 1:20-cv-03845-LLS Document 5 Filed 06/25/20 Page 2 of 6



original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Michael Glickstein, a New York resident, brings this complaint against AB In

BEV, a company that is a resident of Belgium; CEO Carlos Brito and General Counsel Craig

Katerberg, who are Manhattan residents, and HR Director Mabel Zhang, a resident of China. The

complaint set forth the following allegations.

        Plaintiff Glickstein is the president of G Asset Management, which is also listed as a

plaintiff in this matter. Plaintiff previously “worked at Goldman Sachs, where [he] had a

leadership role on a $15bn transaction.” Plaintiff also worked at “leading hedge funds,” and has

“expertise in a number of sectors, specializing in value investing, including spin-offs and special

situation investing, including active strategies to maximize shareholder value.” (ECF 2 at 5 ¶ III.)


                                                   2
            Case 1:20-cv-03845-LLS Document 5 Filed 06/25/20 Page 3 of 6



        On January 31, 2019, Plaintiff had a video interview with Katerberg and Zhang for the

position of “M & A Director, Asia Pacific.” In preparing for the interview, Plaintiff “spent

substantial time analyzing the company to see if [he] could come up with any value creating

recommendations for it, since [he] thought that it would be at least a good use of [his] company’s

time.” During the interview, Plaintiff shared with Katerberg and Zhang his “recommendation

that the firm spin-off its Chinese beer brands into a public company,” and he was “happy to hear

that [Katerberg] agreed with [Plaintiff’s] new idea/recommendation, which we viewed as a trade

secret.” According to Plaintiff, it is “common in the investment business to be compensated for

your ideas if they are used without having a contract prior to that.” (Id.)

        Plaintiff alleges that, although Defendants declined to hire him, they acted on his idea. He

cited to news reports discussing “Budweiser’s $11bn plus deal for Asian assets, like we said to

cash out at high valuations is what we recommended.” (Id. at 6.) Plaintiff discussed increased

stock prices and other developments that “highlight[] the tremendous value for the company of

doing this transaction and shows how me and my company’s requested fees for the IPO are very

immaterial compared to the large deal size and substantial value already created.” (Id.) Plaintiff

contacted Defendants and asked for “settlement compensation, to avoid a lawsuit, but have not

heard back, therefore we seek compensation for our intellectual property since it [is] being stolen

and used successfully without appropriate compensation has materially harmed me and my

company.” Plaintiff seeks $3 billion, which “represents a 6% fee, standard in the investment

banking industry,” on the approximate $50 billion worth of transactions [his] recommendations”

generated. 1 (Id. at 6 ¶ IV.)



        1
         Plaintiff recently filed four other cases in this District asserting similar claims against
other defendants and seeking IFP status. See Glickstein v. Bulsara , ECF 1:20-CV-3897, 2
(S.D.N.Y. filed May 19, 2020); Glickstein v. Nadler, ECF 1:20-CV-4058, 2 (S.D.N.Y. filed May

                                                  3
             Case 1:20-cv-03845-LLS Document 5 Filed 06/25/20 Page 4 of 6



                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

A.       Diversity Jurisdiction

         To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). Plaintiff must also allege to a “reasonable probability” that the claim is in

excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).




26, 2020); Glickstein v. Johnson, ECF 1:20-CV-4161, 2 (S.D.N.Y. filed May 29, 2020);
Glickstein v. Lesser, ECF 1:20-CV-4233, 2 (S.D.N.Y. filed June 3, 2020).


                                                    4
           Case 1:20-cv-03845-LLS Document 5 Filed 06/25/20 Page 5 of 6



        Plaintiff invokes the Court’s diversity jurisdiction, and the complaint could be construed

as asserting a state law breach of contract claim, but he does he not allege facts demonstrating

that diversity jurisdiction exists. Plaintiff is a New York resident, as are Defendants Brito and

Katerberg. Because complete diversity of citizenship is lacking, the Court lacks diversity

jurisdiction over this action.

B.      Federal Question Jurisdiction

        To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).

        Plaintiff does not invoke the Court’s federal question jurisdiction, and he fails to assert

any facts suggesting that he can state any federal claims.

C.      Claim on Behalf of G Asset Management

        The Court must dismiss G Asset Management’s claims. An association or other artificial

entity, such as G Asset Management, cannot appear pro se in federal court; it can only appear

with an attorney. See, e.g., Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506

U.S. 194, 202-03 (1993) (noting that courts do not allow corporations, partnerships, associations,

and other “artificial entities” to appear in court without an attorney); Eagle Assocs. v. Bank of

Montreal, 926 F. 2d 1305, 1308-10 (2d Cir. 1991).


                                                  5
            Case 1:20-cv-03845-LLS Document 5 Filed 06/25/20 Page 6 of 6



         Plaintiff does not assert that he is an attorney. The Court therefore dismisses G Asset

Management’s claims without prejudice.

D.       Denial of Leave to Amend

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Court dismisses this action for lack of subject matter jurisdiction, see Fed. R. Civ. P.

12(h)(3), and for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B). G Asset Management is dismissed as a party to this action.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
